SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

507
KA 14-00327
PRESENT: CENTRA, J.P., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROGER BEAVER, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John L.
Michalski, A.J.), rendered April 17, 2013. The judgment convicted
defendant, upon his plea of guilty, of failure to register as a sex
offender.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of failure to register as a sex offender, a class E
felony (Correction Law §§ 168-f [4]; 168-t), defendant contends that
the waiver of the right to appeal is not valid and challenges the
severity of the sentence. We agree with defendant that the waiver of
the right to appeal is invalid because the perfunctory inquiry made by
Supreme Court was “insufficient to establish that the court ‘engage[d]
the defendant in an adequate colloquy to ensure that the waiver of the
right to appeal was a knowing and voluntary choice’ ” (People v Brown,
296 AD2d 860, 860, lv denied 98 NY2d 767; see People v Hamilton, 49
AD3d 1163, 1164). Although defendant signed a written waiver of the
right to appeal, the court failed to inquire on the record whether
defendant understood the waiver and knew that he was waiving the right
to challenge the length of his sentence (see People v Bradshaw, 18
NY3d 257, 264-265; People v Carno, 101 AD3d 1663, 1664, lv denied 20
NY3d 1060). We nevertheless conclude that the sentence is not unduly
harsh or severe.




Entered:   May 8, 2015                             Frances E. Cafarell
                                                   Clerk of the Court